Citation Nr: 0116931	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for compression 
fracture of the cervical spine.

2.  Entitlement to service connection for residuals of a 
crushed coccyx.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of trauma at T11-L2 with 
degenerative changes, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the RO 
which granted service connection for degenerative changes at 
T11-L2, and assigned a 10 percent evaluation, effective from 
August 25, 1999, and denied service connection for 
compression fracture of the cervical spine and crushed coccyx 
on the basis that the claims were not well grounded.  
Although the RO treated the compression fracture of the 
cervical spine and coccyx as one issue, the Board has 
separated them as they involve different anatomical areas of 
the spine.


REMAND

Initially, it is noted that during the pendency of this 
appeal, a significant change in the law was effected.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, it is noted that the claim of service 
connection for compression fracture of the cervical spine and 
crushed coccyx was denied on the basis that the claims were 
not well grounded.  Because the concept of well groundedness 
is no longer a legal basis to deny a claim, it would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  As 
the RO has not been afforded the opportunity of initially 
considering the service connected claim under the new act, 
additional development consistent with the new law must be 
undertaken.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In particular, as the veteran 
claims that he did not complain about his neck or coccyx in 
service, alternative evidence may be submitted to establish 
the presence of a neck and coccyx injury during service.  He 
should also be advised of the need to submit evidence of 
continuity of symptomatology postservice.

Regarding the claim for increase, the Board notes that while 
the veteran was examined by VA in June 2000, the examination 
was conducted for purposes of service connection.  Further, 
it appears that the examiner did not have the benefit of the 
claims folder or have the benefit of reviewing the veteran's 
treatment records and apparently relied on the veteran's 
self-described history of his back disability.  38 C.F.R. 
§ 4.2 requires that medical reports be interpreted in light 
of the whole-recorded history.  Moreover, the examiner did 
not provide sufficiently detailed information to assess the 
degree of functional impairment under the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  The duty to assist includes providing 
a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  Given the absence of relevant clinical information, 
the Board finds that the current medical evidence of record 
is inadequate and that further development of the record is 
indicated.  

In evaluating the veteran's service-connected disability, the 
RO's attention is directed to the recent case of Fenderson v. 
West, 12 Vet. App. 119 (1999).  In that case, the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As this appeal arises from an original grant of 
benefits, the RO should consider the holding in Fenderson 
when determining the rating to be assigned.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
thoracic and lumbar spine disability 
since August 1999, and for his cervical 
spine and coccyx disability since his 
discharge from service.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  

3.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection 
for the cervical spine and coccyx 
disability.  This evidence may take the 
following forms.  However, the veteran 
may submit any other evidence he finds 
appropriate: statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, letters written during 
service, insurance examinations, 
documentation from employers regarding 
their knowledge of the disabilities at 
issue and time lost from work due to the 
disabilities.  Evidence closer in 
proximity to the veteran's discharge from 
service would be most useful.  In 
addition, the veteran is requested to 
submit evidence of the presence of 
residuals of a crushed coccyx and its 
relationship to any injury he may have 
sustained during military service.

4.  If the veteran meets the requirements 
set forth in the VCAA (and any 
regulations which may be issued) 
pertaining to when an examination should 
be ordered, he should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any identified 
residual disability.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate that he/she 
reviewed the file.  All appropriate 
testing should be undertaken in 
connection with the examinations.  If a 
disability of the cervical spine and/or 
coccyx is identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any 
identified disability was due to an 
injury in service.  In formulating a 
response, the physician should utilize 
the phrase underlined above which sets 
forth the standard of proof necessary to 
grant a claim.  The physician should 
provide a complete rationale and basis 
for any opinions offered.  If the 
physician is unable to make any 
determination, he/she should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  If 
the examiner agrees or disagrees with any 
opinion of record, it would be helpful if 
he/she would give the reasons therefor.

5.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the current severity of his 
service-connected lumbosacral and 
thoracic spine disability.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
whether he or she reviewed the claims 
file.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  The answers should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
No instruction/question should be left 
unanswered.  

The orthopedic examiner should respond to 
the following:  

I.  The examiner should detail the 
degree of range of motion of the 
lumbar and thoracic spine, and what 
is considered normal range of motion 
for the spine in degrees.  

II. The examiner should indicated 
whether there is listing of the 
whole (lumbar) spine to the opposite 
side, positive Goldthwaite's sign, 
loss of lateral motion, abnormal 
mobility on forced motion, or muscle 
spasm on extreme forward bending.  

III.  The examiner should determine 
whether the veteran's lumbar or 
thoracic spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
veteran's lumbar or thoracic spine 
is used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the service-connected 
thoracic or lumbar spine.  

I.  The examiner should note whether 
the veteran suffers from recurring 
attacks of intervertebral disc 
syndrome, and if so, the degree of 
intermittent relief he experiences 
between those attacks.  The examiner 
should further state whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  The examiner should note if 
there is evidence that the veteran 
has neuropathy with characteristic 
pain attributable to the service 
connected thoracic and/or lumbar 
spine disability.  If so, the 
examiner should state whether the 
neuropathy results in demonstrable 
muscle spasm, absent ankle jerk, or 
any other neurological finding.  

Each question must be fully answered and 
explained as it applies to each 
disability.  If it is not feasible to 
answer any question posed, the reasons 
therefor should be indicated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected disability, and has 
responded to all questions posed.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports do not 
include adequate responses to the 
specific questions/opinions requested, 
the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The merits 
of the claims should be adjudicated based 
on all the evidence of record and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000.  
In determining the rating to be assigned 
the veteran's thoracic and lumbar spine 
disability, consideration should be given 
to the case of Fenderson v. West, 12 Vet. 
App. 119 (1999) which held that at the 
time of an initial rating, separate or 
staged ratings may be assigned for 
separate periods of time based on the 
facts found.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and place of any examination and 
the address to which the letter was sent 
should be included in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


